UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2013 ¨ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 000-53554 DAIS ANALYTIC CORPORATION (Exact name of Registrant as specified in its charter) New York 14-1760865 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 11552 Prosperous Drive, Odessa, FL 33556 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (727) 375-8484 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for at least the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “accelerated filer, large accelerated filer and smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x There were 55,509,884 shares of the Registrant’s $0.01 par value common stock outstanding as of May 14, 2013. Dais Analytic Corporation INDEX Page No. Part I. Financial Information Item 1. Financial Statements Balance Sheets as of March 31, 2013 (Unaudited) and December 31, 2012 3 Statements of Operations for the three months ended March 31, 2013 and 2012 (Unaudited) 4 Statement of Stockholders’ Deficit for the three months ended March 31, 2013 (Unaudited) 5 Statements of Cash Flows for the three months ended March 31, 2013 and 2012 (Unaudited) 6 Notes to Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4T. Controls and Procedures 23 Part II. Other Information Item 1. Legal Proceedings 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Default Upon Senior Securities 24 Item 4. Mine Safety Disclosures 24 Item 5. Other Information 24 Item 6. Exhibits 25 Signatures 26 2 PART I— FINANCIAL INFORMATION DAIS ANALYTIC CORPORATION BALANCE SHEETS March 31, December 31, ASSETS (unaudited) CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net (including related party receivables of $391,345 and $0 at March 31, 2013 and December 31, 2012, respectively) Inventory Prepaid expenses and other current assets Total Current Assets Property and equipment, net OTHER ASSETS: Deposits Patents, net of accumulated amortization of $159,803 and $153,796 at March 31, 2013 and December 31, 2012, respectively Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable, including related party payables of $86,261 and $82,195 at March 31, 2013 and December 31, 2012, respectively $ $ Accrued compensation and related benefits - Accrued expenses, other Current portion of deferred revenue Total Current Liabilities LONG-TERM LIABILITIES: Accrued compensation and related benefits Deferred revenue, net of current portion Total Long-Term Liabilities STOCKHOLDERS' DEFICIT Preferred stock; $0.01 par value; 10,000,000 shares authorized; 0 shares issued and outstanding - - Common stock, $0.01 par value; 200,000,000 shares authorized; 55,767,097 and 55,274,817 shares issued and 55,509,884 and 55,017,604 shares outstanding, respectively Common stock payable - Capital in excess of par value Accumulated deficit ) Treasury stock at cost, 257,213 shares ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. 3 DAIS ANALYTIC CORPORATION STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended March 31, REVENUE: Sales $ $ License fees COST OF GOODS SOLD GROSS MARGIN OPERATING EXPENSES Research and development expenses, net of government grant proceeds of $0 and $67,240, respectively Selling, general and administrative expenses TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) ) OTHER EXPENSE (INCOME) Change in fair value of warrant liability - ) Amortization of discount on convertible note payable - Interest expense - Interest income ) ) TOTAL OTHER EXPENSE (INCOME) ) ) NET LOSS $ ) $ ) NET LOSS PER COMMON SHARE, BASIC AND DILUTED $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMONSHARES OUTSTANDING, BASIC AND DILUTED The accompanying notes are an integral part of these financial statements. 4 DAIS ANALYTIC CORPORATION STATEMENTS OF STOCKHOLDERS' DEFICIT (UNAUDITED) Capital in Total Common Stock Common Stock Excess of Accumulated Treasury Stockholders' Shares Amount Payable Par Value Deficit Stock Deficit Balance, December 31, 2012 $ ) $ ) $ ) Stock based compensation - Issuance of common stock for cash ) - - Net loss - ) - ) Balance, March 31, 2013 $ $
